DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

Applicant’s amendment filed on 3/30/2021 has been entered. Claims 1-4, 7-10, 12-15 and 18-21 have been amended. Claims 1-5, 7-16 and 18-22 are still pending in this application, with claims 1, 7, 12 and 18 being independent.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 7-9, 11-14, 16, 18-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sayana et al. (US 2014/0010126, hereinafter Sayana) in view of Zhang et al. (US 2018/0269945, hereinafter Zhang).

claim 1, Sayana discloses a terminal in a communication system, the terminal comprising: a transceiver [see Sayana paragraph 46, UE transceiver circuitry]; and a processor operably connected the transceiver [see Sayana paragraphs 9-10, UE may include a controller executing software instructions], the processor configured to: 
Receive channel state information (CSI) reporting configuration information and resource configuration information from a base station, the resource configuration information indicating a plurality of resources to be measured for a channel state information reference signal (CSI-RS) [see Sayana paragraph 57, CSI reference signal with CS-RS resources and CSI configuration are transmitted from BS to UE. Sayana further discloses that configuration information may indicate a plurality of resources to be measured for a CSI signal (see Sayana paragraphs 0063-0069, CSI configuration element includes information on a plurality of resources)];
Identify a measurement reporting quantity for CSI reporting based on the CSI reporting configuration information [see Sayana paragraphs 63-69 and associated IEs for CSI configuration parameters. Sayana further discloses that a CSI request field may indicate a set of CSI resources and triggering of CSI reports for particular set of CSI resources (see Sayana paragraph 0150 and table 6)]; and
Measure CSI-RSs including the CSI-RS corresponding to the resources to be measured for the CSI-RS based on the CSI reporting configuration information and the resource configuration information [see Sayana paragraph 70-71, UE performs measurement of the CSI-RS using the resources indicated and the configuration dictated to it], 
Wherein CSI reporting is not performed in case that the measurement reporting quantity for the CSI reporting is identified as none [see Sayana paragraphs 149-150 and table 6, CSI request field including a value to indicate to the UE not to perform CSI report].
Sayana does not expressly disclose wherein the resource configuration information further includes an indicator indicating that the plurality of resources to be measured for the CSI-RS correspond to one of different transmission beams or a same transmission beam.
However, in the same or similar field of invention, Zhang discloses that the eNB may schedule CSI process set containing a plurality of CSI processes indicating CSI-RS APs. A 1-bit flag may be used 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sayana to have the feature of wherein the resource configuration information further includes an indicator indicating that the plurality of resources to be measured for the CSI-RS correspond to one of different transmission beams or a same transmission beam; as taught by Zhang. The suggestion/motivation would have been to provide efficient transitions between single and interpolated beam transmission (Zhang paragraph 0024). 

Regarding claim 2, Sayana and Zhang disclose the terminal of claim 1. Sayana and Zhang further disclose wherein a CSI-RS resource set is configured to include the plurality of resources to be measured for the CSI-RS based on the resource configuration information [see Sayana paragraph 58, further details of CSI-RS resource configurations and configurable parameters for each resource are included]. In addition, the same motivation is used as the rejection of claim 1. 

Regarding claim 3, Sayana and Zhang disclose the terminal of claim 1. Sayana and Zhang further disclose regarding transmitting CSI including beam state information to the base station, in case that the CSI reporting is configured as beam state information reporting based on the CSI reporting configuration information [Zhang discloses that eNB may schedule CSI processes such that a UE may report BSI for each CSI process (see Zhang paragraphs 0043 and 0062)]. In addition, the same motivation is used as the rejection of claim 1. 

Regarding claim 5, Sayana and Zhang disclose the terminal of claim 1. Sayana and Zhang further disclose wherein indicator is 1 bit [Zhang discloses that a 1-bit flag may be used in RRC signaling which may indicate same reported beam indicator or different beam indicator for the transmission beam (see Zhang paragraph 0043)]. In addition, the same motivation is used as the rejection of claim 1. 

claim 7, Sayana discloses a base station in a communication system, the base station comprising: a transceiver [see Sayana paragraph 43-44, BS transceiver circuitry]; and a processor operably connected to the transceiver [see Sayana paragraph 10, controller executing software instructions], the processor configured to: 
Transmit channel state information (CSI) reporting configuration information and resource configuration information to a terminal, the resource configuration information indicating a plurality of resources to be measured for a channel state information reference signal (CSI-RS) [see Sayana paragraph 57, CSI reference signal with CS-RS resources and CSI configuration are transmitted from BS to UE. Sayana further discloses that configuration information may indicate a plurality of resources to be measured for a CSI signal (see Sayana paragraphs 0063-0069, CSI configuration element includes information on a plurality of resources)], 
Wherein the CSI reporting is not received in case that a measurement reporting quantity for CSI reporting is configured as none [see Sayana paragraphs 149-150 and table 6, CSI request field including a value to indicate to the UE not to perform CSI report. The CSI request field may indicate a set of CSI resources and triggering of CSI reports for particular set of CSI resources (see Sayana paragraph 0150 and table 6)].
Sayana does not expressly disclose wherein the resource configuration information further includes an indicator indicating that the plurality of resources to be measured for the CSI-RS correspond to one of different transmission beams or a same transmission beam.
However, in the same or similar field of invention, Zhang discloses that the eNB may schedule CSI process set containing a plurality of CSI processes indicating CSI-RS APs. A 1-bit flag may be used in RRC signaling which may indicate same reported beam indicator or different beam indicator for the transmission beam (see Zhang paragraph 0043).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sayana to have the feature of wherein the resource configuration information further includes an indicator indicating that the plurality of resources to be measured for the CSI-RS correspond to one of different transmission beams or a same transmission beam; as taught by 

Regarding claim 8, Sayana and Zhang disclose the base station of claim 7. Sayana and Zhang further disclose wherein a CSI-RS resource set is configured to include the plurality of resources to be measured for the CSI-RS based on the resource configuration information [see Sayana paragraph 58, further details of CSI-RS resource configurations and configurable parameters for each resource are included]. In addition, the same motivation is used as the rejection of claim 7. 

Regarding claim 9, Sayana and Zhang disclose the base station of claim 7. Sayana and Zhang further disclose regarding receiving CSI including beam state information in case that the CSI reporting is configured as beam state information reporting according to the CSI reporting configuration information [Zhang discloses that eNB may schedule CSI processes such that a UE may report BSI for each CSI process (see Zhang paragraphs 0043 and 0062)]. In addition, the same motivation is used as the rejection of claim 7. 

Regarding claim 11, Sayana and Zhang disclose the base station of claim 7. Sayana and Zhang further disclose wherein the indicator is 1 bit [Zhang discloses that a 1-bit flag may be used in RRC signaling which may indicate same reported beam indicator or different beam indicator for the transmission beam (see Zhang paragraph 0043)]. In addition, the same motivation is used as the rejection of claim 7. 

Regarding claim 12, Sayana discloses a method performed by a terminal in a communication system, the method comprising: receiving channel state information (CSI) reporting configuration information and resource configuration information from a base station, the resource configuration information indicating a plurality of resources to be measured for a channel state information reference signal (CSI-RS) [see Sayana paragraph 57, CSI reference signal with CS-RS resources and CSI configuration are transmitted from BS to UE. Sayana further discloses that configuration information may 
Identifying a measurement reporting quantity for CSI reporting based on the CSI reporting configuration information [see Sayana paragraphs 63-69 and associated IEs for CSI configuration parameters. Sayana further discloses that a CSI request field may indicate a set of CSI resources and triggering of CSI reports for particular set of CSI resources (see Sayana paragraph 0150 and table 6)]; and
Measuring CSI-RSs including the CSI-RS corresponding to the resources to be measured for the CSI-RS based on the CSI reporting configuration information and the resource configuration information [see Sayana paragraph 70-71, UE performs measurement of the CSI-RS using the resources indicated and the configuration dictated to it],
Wherein CSI reporting is not performed in case that the measurement reporting quantity for the CSI reporting is identified as none [see Sayana paragraphs 149-150 and table 6, CSI request field including a value to indicate to the UE not to perform CSI report].
Sayana does not expressly disclose wherein the resource configuration information further includes an indicator indicating that the plurality of resources to be measured for the CSI-RS correspond to one of different transmission beams or a same transmission beam.
However, in the same or similar field of invention, Zhang discloses that the eNB may schedule CSI process set containing a plurality of CSI processes indicating CSI-RS APs. A 1-bit flag may be used in RRC signaling which may indicate same reported beam indicator or different beam indicator for the transmission beam (see Zhang paragraph 0043).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sayana to have the feature of wherein the resource configuration information further includes an indicator indicating that the plurality of resources to be measured for the CSI-RS correspond to one of different transmission beams or a same transmission beam; as taught by Zhang. The suggestion/motivation would have been to provide efficient transitions between single and interpolated beam transmission (Zhang paragraph 0024).

claim 13, Sayana and Zhang disclose the method of claim 12. Sayana and Zhang further disclose wherein a CSI-RS resource set is configured to include the plurality of resources to be measured for the CSI-RS based on the resource configuration information [see Sayana paragraph 58, further details of CSI-RS resource configurations and configurable parameters for each resource are included]. In addition, the same motivation is used as the rejection of claim 1.

Regarding claim 14, Sayana and Zhang disclose the method of claim 12. Sayana and Zhang further disclose regarding transmitting CSI including beam state information to the base station, in case that the CSI reporting is configured as beam state information reporting based on the CSI reporting configuration information [Zhang discloses that eNB may schedule CSI processes such that a UE may report BSI for each CSI process (see Zhang paragraphs 0043 and 0062)]. In addition, the same motivation is used as the rejection of claim 12.

Regarding claim 16, Sayana and Zhang disclose the method of claim 12. Sayana and Zhang further disclose wherein the indicator is 1 bit [Zhang discloses that a 1-bit flag may be used in RRC signaling which may indicate same reported beam indicator or different beam indicator for the transmission beam (see Zhang paragraph 0043)]. In addition, the same motivation is used as the rejection of claim 12.

Regarding claim 18, Sayana discloses a method performed by a base station in a communication system, the method comprising: transmitting channel state information (CSI) reporting configuration information and resource configuration information to a terminal, the resource configuration information indicating a plurality of resources to be measured for a channel state information reference signal (CSI-RS) [see Sayana paragraph 57, CSI reference signal with CS-RS resources and CSI configuration are transmitted from BS to UE. Sayana further discloses that configuration information may indicate a plurality of resources to be measured for a CSI signal (see Sayana paragraphs 0063-0069, CSI configuration element includes information on a plurality of resources)], 

Sayana does not expressly disclose wherein the resource configuration information further includes an indicator indicating that the plurality of resources to be measured for the CSI-RS correspond to one of different transmission beams or a same transmission beam.
However, in the same or similar field of invention, Zhang discloses that the eNB may schedule CSI process set containing a plurality of CSI processes indicating CSI-RS APs. A 1-bit flag may be used in RRC signaling which may indicate same reported beam indicator or different beam indicator for the transmission beam (see Zhang paragraph 0043).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sayana to have the feature of wherein the resource configuration information further includes an indicator indicating that the plurality of resources to be measured for the CSI-RS correspond to one of different transmission beams or a same transmission beam; as taught by Zhang. The suggestion/motivation would have been to provide efficient transitions between single and interpolated beam transmission (Zhang paragraph 0024).

Regarding claim 19, Sayana and Zhang disclose the method of claim 18. Sayana and Zhang further disclose wherein a CSI-RS resource set is configured to include the plurality of resources to be measured for the CSI-RS based on the resource configuration information [see Sayana paragraph 58, further details of CSI-RS resource configurations and configurable parameters for each resource are included]. In addition, the same motivation is used as the rejection of claim 18. 

Regarding claim 20, Sayana and Zhang disclose the method of claim 18. Sayana and Zhang further disclose regarding receiving CSI including beam state information in case that the CSI reporting is configured as beam state information reporting according to the CSI reporting configuration information 

Regarding claim 22, Sayana and Zhang disclose the method of claim 18. Sayana and Zhang further disclose wherein the indicator is 1 bit [Zhang discloses that a 1-bit flag may be used in RRC signaling which may indicate same reported beam indicator or different beam indicator for the transmission beam (see Zhang paragraph 0043)]. In addition, the same motivation is used as the rejection of claim 18. 

Claims 4, 10, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sayana in view of Zhang, and further in view of Sadiq et al. (US 2018/0034531, hereinafter Sadiq). 

Regarding claim 4, Sayana and Zhang disclose the terminal of claim 3. Sayana and Zhang do not expressly disclose wherein the beam state information includes at least one of one or more CSI-RS indices or information on received signal received power (RSRP) of the plurality of resources to be measured for the CSI-RS.
However, in the same or similar field of invention, Sadiq discloses that UE reports RSRP associated with a particular CSI-RS or a subset of resources of a CSI-RS (see Sadiq paragraph 0062). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sayana and Zhang to have the features of the beam state information includes at least one of one or more CSI-RS indices or information on received signal received power (RSRP) of the plurality of resources to be measured for the CSI-RS; as taught by Sadiq. The suggestion/motivation would have been to provide improved methods for beam refinement for active and candidate beams in a wireless system (Sadiq paragraph 0007). 

Regarding claim 10, Sayana and Zhang disclose the base station of claim 9. Sayana and Zhang do not expressly disclose wherein the beam state information includes at least one of one or more CSI-or information on received signal received power (RSRP) of the plurality of resources to be measured for the CSI-RS.
However, in the same or similar field of invention, Sadiq discloses that UE reports RSRP associated with a particular CSI-RS or a subset of resources of a CSI-RS (see Sadiq paragraph 0062). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sayana and Zhang to have the features of the beam state information includes at least one of one or more CSI-RS resource indices from the plurality of resources or information on received signal received power (RSRP) of the plurality of resources to be measured for the CSI-RS; as taught by Sadiq. The suggestion/motivation would have been to provide improved methods for beam refinement for active and candidate beams in a wireless system (Sadiq paragraph 0007). 

Regarding claim 15, Sayana and Zhang disclose the method of claim 14. Sayana and Zhang do not expressly disclose wherein the beam state information includes at least one of one or more CSI-RS resource indices from the plurality of resources or information on received signal received power (RSRP) of the plurality of resources to be measured for the CSI-RS.
However, in the same or similar field of invention, Sadiq discloses that UE reports RSRP associated with a particular CSI-RS or a subset of resources of a CSI-RS (see Sadiq paragraph 0062). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sayana and Zhang to have the features of the beam state information includes at least one of one or more CSI-RS resource indices from the plurality of resources or information on received signal received power (RSRP) of the plurality of resources to be measured for the CSI-RS; as taught by Sadiq. The suggestion/motivation would have been to provide improved methods for beam refinement for active and candidate beams in a wireless system (Sadiq paragraph 0007). 

Regarding claim 21, Sayana and Zhang disclose the method of claim 20. Sayana and Zhang do not expressly disclose wherein the beam state information includes at least one of one or more CSI-RS or information on received signal received power (RSRP) of the plurality of resources to be measured for the CSI-RS.
However, in the same or similar field of invention, Sadiq discloses that UE reports RSRP associated with a particular CSI-RS or a subset of resources of a CSI-RS (see Sadiq paragraph 0062). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sayana and Zhang to have the features of the beam state information includes at least one of one or more CSI-RS resource indices from the plurality of resources or information on received signal received power (RSRP) of the plurality of resources to be measured for the CSI-RS; as taught by Sadiq. The suggestion/motivation would have been to provide improved methods for beam refinement for active and candidate beams in a wireless system (Sadiq paragraph 0007).


Response to Arguments

Applicant's arguments filed on 3/30/2021 with respect to claim rejections under 35 U.S.C. § 103 have been fully considered but they are not persuasive. 
On page 12 of Applicant's remarks, the Applicant argues the following with respect to claim rejections under 35 U.S.C. § 103:
…Sayana does not disclose “a plurality of resources to be measured for a channel state information reference signal (CSI-RS)…”

Examiner respectfully disagrees with Applicant's arguments for the following reasons:
Sayana discloses that a plurality of CSI configurations with multiple resources can be defined. The CSI configuration element includes multiple resource configurations, such as IMR resource configurations. (see Sayana table 1, and paragraphs 0062-0069). Thus, Sayana clearly discloses the claimed limitation of the resource configuration information indicating a plurality of resources to be measured for a CSI-RS.   

Applicant’s rest of the arguments filed on 3/30/2021 with respect to claim rejection under 35 U.S.C. § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SAUMIT SHAH/Primary Examiner, Art Unit 2414